Citation Nr: 0417200	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  95-37 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant, D. B., and P. H.


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel

INTRODUCTION

The veteran had active service from December 1966 to November 
1968, and from September 1990 to May 1991.  This matter came 
before the Board of Veterans' Appeals (Board) on appeal from 
an August 1995 rating decision of the Atlanta, Georgia, 
Regional Office (RO).  In September 1999 and November 2000, 
the Board remanded the veteran's claim to the RO for 
additional action. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  First, VA has a duty to notify the veteran 
and his representative, if represented, of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.  

Additionally, the VA's duty to assist the veteran includes 
informing him of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  

A VCAA letter has not been issued.  Accordingly, the AOJ 
should undertake the appropriate actions to ensure that the 
directives of VCAA have been followed.  Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  The veteran is 
hereby informed that if there is evidence supporting the 
issues on appeal, he must submit that evidence to the AOJ.  

In a VA Form 646, the veteran's representative indicated that 
VA's letter to the United States Armed Services Center for 
Research of Unit Records (USASCRUR) was inadequate because it 
did not include any of the details as provided by the 
veteran.  Specifically, the letter did not include the 
veteran's unit of assignment or the events of November 1997.  
A review of this November 2000 letter does in fact show that 
this information was not in the letter itself.  However, the 
letter included attachments which were referred to the 
USASCRUR for use in evaluating the request for verification.  
Specifically, a copy of the veteran's DD Form 214, the 
veteran's service history from the personnel records, and the 
veteran's statements regarding alleged stressful incidents, 
were enclosed.  Thus, the USASCRUR was provided the pertinent 
information.  

Accordingly, this matter is REMANDED for the following 
action:

1.  The veteran is informed that if there 
is evidence supporting the issue on 
appeal, he must submit that evidence to 
the VA.  If there is evidence that the 
veteran has PTSD and that it is related 
to an inservice stressor, he must submit 
that evidence to VA.  

2.  The AOJ should review the record and 
send an appropriate letter to the veteran 
addressing the issue on appeal to ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA.  The 
VBA AMC should also advise the veteran of 
the evidence necessary to substantiate 
his claims, as well as what evidence he 
is to provide and what evidence VA will 
attempt to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

3.  If upon completion of the requested 
actions, the issue on appeal remains 
denied, the case should be returned after 
compliance with requisite appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




